Citation Nr: 0913528	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
Meniere's syndrome, manifested by vertigo, tinnitus, and left 
ear hearing loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Air Force as an 
aircraft maintenance specialist from January 1966 to May 
1969.  He later served in the Air Force Reserve, Army 
National Guard, and Army Reserve.  He then served on active 
duty in the Army as a healthcare specialist for over 20 
years.  

His final DD Form 214 reflects continuous honorable active 
service in the Army from January 1982 to August 2005.  The 
Board acknowledges that other documents of record indicate a 
start date for active Army service other than January 1982.  
However, as exact dates for this period of service are not 
relevant to the increased rating claim on appeal, and this is 
not the period of service upon which the present claim for 
service connection is based, the Board will not pursue 
further verification of the dates of the Veteran's Army 
service at this time.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from St. Petersburg, 
Florida in February 2009 to present testimony on the issues 
on appeal.  The hearing transcript has been associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's Meniere's syndrome is manifested by 
recurrent tinnitus.

2.  The Veteran's Meniere's syndrome is manifested by Level I 
hearing impairment in the left ear.  Hearing in the right ear 
is within normal limits.  

3.  The Veteran's Meniere's syndrome is manifested by 
episodes of vertigo or dizziness that occur more than once 
weekly.  

4.  The Veteran's Meniere's syndrome is not manifested by a 
cerebellar or staggering gait.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
Meniere's syndrome are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.87, 
Diagnostic Code 6205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2006 and May 2008, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for increased rating for symptoms of Meniere's 
syndrome; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The AOJ explained that the Veteran must 
show that his disability had increased in severity.  The 
notice also informed the Veteran that VA would consider the 
impact that the service-connected disability has had on his 
employment and daily life.  The Veteran was notified that lay 
statements regarding his symptoms were pertinent, and 
provided at least general notice of the rating criteria by 
which his disability is rated.  Finally, the Veteran was 
informed of the process by which a new disability rating 
would be assigned should an increase in disability be found.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the May 2008 notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the July 2008 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  The duty to notify is fulfilled.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated in 
conjunction with this claim.  All identified and available 
treatment records have been secured.  The duty to assist has 
been fulfilled. 

Disability Evaluations

The Veteran seeks a higher evaluation for his service-
connected Meniere's syndrome, currently evaluated as 30 
percent disabling.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, symptoms of the Veteran's 
service-connected disability have remained relatively 
constant throughout the appellate period.  Thus, staged 
ratings are not necessary.  

Meniere's syndrome

Service connection was established for Meniere's syndrome 
with tinnitus and left ear hearing loss by rating decision in 
March 2006 and evaluated as 30 percent disabling under DC 
6205.   

Diagnostic Code 6205 provides ratings for Meniere's syndrome 
(also known as endolymphatic hydrops).  Meniere's syndrome 
manifesting hearing impairment with vertigo less than once a 
month, with or without tinnitus, is rated 30 percent 
disabling.  Meniere's syndrome manifesting hearing impairment 
with attacks of vertigo and cerebellar gait occurring from 
one to four times a month, with or without tinnitus, is rated 
60 percent disabling.  Meniere's syndrome manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus, is 
rated 100 percent disabling. 

Here, the Veteran is diagnosed with Meniere's syndrome 
manifested by hearing impairment of the left ear, tinnitus, 
and attacks of vertigo occurring more than once weekly.  See, 
e.g., Board hearing transcript, February 2009 (describing 
attacks of vertigo six to seven times per week); VA ear 
disease examination, August 2007 (describing attacks of 
vertigo one to two times per week).  However, for a rating 
higher than the current 30 percent to be established under DC 
6205, the medical evidence must show that the Veteran's 
disability is also manifested by cerebellar gait.  

Cerebellar gait is defined in pertinent part as a staggering 
gait, sometimes with a tendency to fall to one side.  
Dorland's Illustrated Medical Dictionary 764, (31st ed. 
2007).  Gait in general is defined as the manner or style of 
walking.  Id.  The Board specifically notes that the criteria 
for evaluations at 60 and 100 percent for DC 6205 require 
hearing impairment with attacks of vertigo and cerebellar 
gait in the conjunctive.  38 C.F.R. § 4.87, DC 6205 (2008) 
(emphasis added).  

In the present case, the Veteran has never been diagnosed 
with an irregular gait.  In VA examinations dated in August 
2007 and September 2008, the Veteran was described as having 
a normal gait.  In an August 2007 examination for a service-
connected spine condition, the Veteran was described as being 
steady without a reported history of falls.  VA spine 
examination, August 2007.  In another August 2007 examination 
to evaluate the Veteran's Meniere's syndrome, the examiner 
explicitly noted that the Veteran had problems with balance 
during vertigo attacks, but did not have any gait problems.  
VA ear disease examination, August 2007.  Furthermore, in 
personal testimony provided during the February 2009 Board 
hearing, the Veteran did not describe having an unsteady or 
abnormal manner of walking.  

The Veteran did describe falling on two occasions while dizzy 
during a vertigo attack.  See Hearing transcript, supra.  
However, on both occasions the Veteran was climbing, once on 
a stepladder and once on stairs.  Neither event, as described 
by the Veteran, involved staggering or falling while walking, 
thus by definition are unrelated to the Veteran's typical 
gait.  See Board hearing transcript, February 2009 compare 
with Dorland's Illustrated Medical Dictionary 764, (31st ed. 
2007) (defining gait).

Therefore, considering all of the medical and lay evidence of 
record, the Board concludes that there is no credible 
evidence of irregular, staggering, or cerebellar gait 
resulting from the Veteran's service-connected Meniere's 
syndrome.  As such, a rating in excess of 30 percent under DC 
6205 is not warranted.    

A note at the end of DC 6205 instructs the rating authority 
to separately evaluate the individual symptoms of tinnitus, 
hearing impairment, and vertigo (as a peripheral vestibular 
disorder) if that method would result in a higher overall 
evaluation than rating under the criteria for DC 6205.  As 
the Board determines above that a higher evaluation is not 
warranted based upon the rating criteria for DC 6205, the 
Board will now consider whether a higher overall evaluation 
may be achieved by evaluating the Veteran's symptoms 
separately.  To be clear, tinnitus, left ear hearing loss, 
and vertigo are already service-connected as symptoms of the 
Veteran's Meniere's syndrome, however, to date they have not 
been separately evaluated.  The Board must now do so in order 
to determine which method results in the higher evaluation, 
and thus the greater benefit to the Veteran.  

It is important to note, however, that the pertinent 
regulation expressly precludes combining an evaluation for 
hearing impairment, tinnitus, or vertigo with an evaluation 
for Meniere's.  38 C.F.R. § 4.87, Diagnostic Code 6205 
(2008).  To do so would overcompensate the Veteran for his 
loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Therefore, the question is not whether any symptom 
could be separately rated, in addition to a rating for 
Meniere's.  Rather the question is whether the Veteran would 
be afforded a higher rating by evaluating the symptoms of 
tinnitus, left ear hearing loss, and vertigo on an individual 
basis instead of evaluating the syndrome as a whole under DC 
6205.  



Tinnitus

Diagnostic Code 6260 provides a 10 percent disability rating 
for recurrent tinnitus.  38 C.F.R. § 4.87 (2008).  Only a 
single rating for recurrent tinnitus may be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Id. at Note 2.

Therefore, if the Veteran's Meniere's symptomatology is 
evaluated separately, the Veteran's recurrent tinnitus 
warrants a 10 percent evaluation.   

Hearing loss

In the Veteran's most recent VA audiological evaluation in 
August 2007, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(10) 
10
10
15
20
LEFT
10
10
30
30
30

The Board acknowledges that the record contains a 5 decibel 
discrepancy regarding the test results at the 500 Hertz 
frequency in the right ear.  Compare Computer generated 
audiological evaluation results form, August 2007 (showing 10 
decibel loss at 500 Hertz) with Compensation & Pension (C&P) 
examination report, August 2007 (showing 5 decibel loss at 
500 Hertz).  Although this particular test result is 
ultimately immaterial to the Veteran's claim, the discrepancy 
is resolved in the Veteran's favor and the test result 
showing a more significant hearing loss is reflected above.  
38 C.F.R. § 3.102 (2008).  

For VA purposes, the Veteran's right ear hearing impairment 
is not considered to be a disability as the auditory 
threshold is not 40 decibels or greater at any tested 
frequency, and at least three of the frequencies from 500 to 
4000 Hertz are not 26 decibels or greater.  As such, right 
ear hearing loss is not a service-connected symptom of the 
Veteran's Meniere's syndrome.  38 C.F.R. § 3.385 (2008).  

The Veteran's left ear hearing loss is a service-connected 
component of the Veteran's Meniere's syndrome as the 
threshold disability requirements of 38 C.F.R. § 3.385 have 
been met by results showing loss of 26 decibels or more at 
three applicable frequencies.  However, his left ear hearing 
loss is not disabling to a compensable degree.  

The puretone threshold average from 1000 to 4000 hertz (Hz) 
recorded for the left ear was 25 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent.  VA 
examination, August 2007.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the Veteran's examination results yields a Roman numerical 
designation of I for the left ear (0 to 41 average puretone 
threshold, with between 92 and 100 percent speech 
discrimination).  When impaired hearing is service-connected 
in only one ear, the nonservice-connected ear is assigned a 
numerical designation of I.  38 C.F.R. § 4.85(f) (2008).  By 
entering the Roman numeral category designation of I for both 
ears into Table VII, a noncompensable evaluation is produced 
for the Veteran's hearing loss.

Therefore, if the Veteran's Meniere's symptomatology is 
evaluated separately, the Veteran's left ear hearing loss 
warrants a zero percent, or noncompensable,  evaluation.   

Vertigo

Pursuant to the instructive note included in the diagnostic 
criteria for Meniere's syndrome, vertigo is evaluated under 
DC 6204 for peripheral vestibular disorders.  38 C.F.R. 
§ 4.87, DC 6205 (2008).  Peripheral vestibular disorders 
manifesting occasional dizziness are rated 10 percent 
disabling.  Peripheral vestibular disorders manifesting 
dizziness and occasional staggering are rated 30 percent 
disabling.  A Note to Diagnostic Code 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  38 C.F.R. § 4.87, DC 
6204 (2008).

The Veteran reports experiencing attacks of vertigo 
manifested by dizziness on a relatively frequent basis.  In 
sworn hearing testimony provided in February 2009, the 
Veteran reported that the attacks occurred approximately six 
to seven times each week.  The Board finds this to be more 
than "occasional dizziness."  Id.  However, as previously 
described, VA physicians have determined on at least three 
occasions that the Veteran exhibits a normal gait.  See VA 
examinations, September 2008 (spine exam) & August 2007 
(spine & ear disease exams).  These examinations have not 
found, nor has the Veteran described, any gait abnormalities 
to include staggering.  

The August 2007 examiner was asked to evaluate the current 
severity of the Veteran's Meniere's syndrome.  In doing so, 
he stated that the Veteran has vertigo and experiences 
dizziness approximately 1 to 2 times per week.  However, when 
the examination template specifically requests "Does the 
veteran have a staggering gate," the examiner responded 
"no."  As the Veteran is found to have a normal gait 
without staggering, the 30 percent evaluation for peripheral 
vestibular disorder is not warranted.  

Therefore, if the Veteran's Meniere's symptomatology is 
evaluated separately, his vertigo warrants a 10 percent 
evaluation.  

As a result, the sum of the separately evaluated 
symptomatology is determined by combining a 10 percent 
evaluation for tinnitus, a 10 percent evaluation for vertigo, 
and a zero percent evaluation for left ear hearing loss.  
Under the Combined Ratings Table, a 10 percent combined with 
another 10 percent rating equals 19.  38 C.F.R. § 4.25 (2008) 
(stating that combined ratings are not merely the sum of the 
individual ratings, but determined by consideration of the 
efficiency of the individual as affected by the most 
disabling condition, then by less disabling conditions in the 
order of severity).  

When rounded to the nearest degree divisible by 10, the 
combined value for the Veteran's separately evaluated 
Meniere's symptomatology is 20 percent.  Id.  Consequently, 
as the Veteran's disability warrants a higher overall 
evaluation of 30 percent when collectively evaluated under DC 
6205 for Meniere's syndrome, the Board determines that it is 
of no benefit to the Veteran to separately evaluate his 
symptoms.  In applying the highest available evaluation the 
Veteran's Meniere's syndrome, manifested by vertigo, 
tinnitus, and left ear hearing loss, warrants a 30 percent 
evaluation under DC 6250 and no higher. 

In reaching the above decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

In this case, there has been no assertion or showing by the 
appellant that his service-connected Meniere's syndrome has 
necessitated frequent periods of hospitalization or other 
impairment of a similar degree.  While the appellant may 
assert that his disability has generally interfered with his 
employability and daily life, the evidence of record simply 
does not support a conclusion that any such impairment is 
beyond that already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of the factors set forth above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  An 
increased rating for Meniere's syndrome is not warranted.  


ORDER

A rating in excess of 30 percent for Meniere's syndrome, 
manifested by vertigo, tinnitus, and left ear hearing loss, 
is denied.  


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for PTSD is ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2008).  

Specifically, the Board finds that additional stressor 
development is required.  In documents submitted by the 
Veteran in January and July 2007, he provided a partial 
description of several stressful incidents upon which his 
claim is based.  Due in large part to the absence of dates, 
or a specific date range provided for the described 
stressors, the RO determined that there was insufficient 
information to corroborate the stressors associated with the 
Veteran's claim for service connection for PTSD.  See VA 
memorandum to file, August 2007.  

However, in hearing testimony before the Board in February 
2009, the Veteran specified that while stationed at Da Nang 
Air Base during rainy season in the spring of 1967, several 
acquaintances were killed when a barracks next to his own was 
hit by a direct "mortar" attack.  The Veteran also 
describes the Da Nang Air Base hospital receiving a direct 
hit that incurred fatalities on the same night as the 
barracks attack.  As this provides a relatively limited time 
frame for a specific stressful event in a specific location, 
verification of the claimed stressor must be attempted 
through the proper channels.  

Furthermore, the Veteran has repeatedly described his primary 
stressful situations as generally including incoming rocket 
attacks and surviving the Tet Offensive at Da Nang Air Base.  
See, e.g., Personal statements, January 2007.  Pursuant to 
official declassified military records available to VA on a 
C&P service website, the Board takes judicial notice that 
history establishes Da Nang Air Base in the Republic of 
Vietnam was subject to incoming attack in late January 1968 
at the beginning of enemy operations known as the Tet 
Offensive.  As the Veteran's service personnel records 
indicate that he was stationed at Davis-Monthan Air Force 
Base in Arizona beginning in early February 1968, the Board 
finds it necessary to establish, to the best extent possible, 
the date in which the Veteran departed Da Nang Air Base to 
return to the United States.  

As such, the Veteran's full military personnel records, to 
include performance reports and any other documentation that 
could establish departure from Vietnam and/or arrival at 
Davis-Monthan Air Force Base in late 1967/early 1968, should 
be obtained and associated with the claims file.  Military 
pay records from December 1967 to March 1968 should also be 
obtained.  

Additionally, the Veteran reports seeing a psychiatrist at 
Davis Monthan Air Force Base upon his return from Vietnam in 
1968.  See Stressor statement, July 2007.  A record of this 
psychiatric visit is not incorporated in the service 
treatment records contained within the claims file, and 
should be sought as it would be directly relevant to the 
claim.  

The Board also notes that in hearing testimony provided in 
February 2009,  the Veteran states that he was in the process 
of appealing a denial of disability benefits from the Social 
Security Administration (SSA).  VA has a duty to acquire a 
copy of any decision that may grant SSA disability benefits, 
along with the supporting medical documentation.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Therefore, out of an 
abundance of caution, the Veteran should be contacted to 
determine if the described appeal for SSA benefits was 
successful, and if so,  the Veteran's SSA records must be 
requested.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency, for verification of 
the alleged enemy attack for which 
sufficient detail has been obtained.  
Specifically request that research be 
conducted as to any event of incoming 
fire at Da Nang Air Base in spring 
1968, i.e. between February and May of 
that year, in which fatalities were 
incurred due to a direct hit of 
barracks and/or the base hospital.   

2.  Obtain the Veteran's full Air Force 
personnel records, to include 
performance reports and any other 
documentation that could establish 
departure from Vietnam and/or arrival 
at Davis-Monthan Air Force Base in late 
1967/early 1968.  

3.  Contact the appropriate agency to 
obtain the Veteran's Air Force pay 
records, if available, from January 
1967 to March 1968.  

4.  Contact the appropriate entity, to 
include the  Commander of the 355th 
Medical Group at Davis-Monthan AFB if 
necessary, to establish the location 
and availability of records from this 
Veteran's reported on-base psychiatry 
appointment in 1968.  Specifically 
determine whether these records would 
or would not be expected to have been 
incorporated into the Veteran's service 
treatment records.  

5.  Contact the Veteran to establish if 
his recent appeal for SSA disability 
benefits was successful.  If so, 
contact SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for benefits.  

6.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

7.  If, and only if, the claimed incoming 
fire attack in spring 1967, or the 
Veteran's presence at Da Nang Air base on 
January 29-30, 1968 is verified by any of 
the above development efforts, schedule 
the Veteran for a VA examination for 
PTSD.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted.  Based on examination 
findings, historical records, and medical 
principles, the VA examiner should 
provide a medical opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or more) that 
this Veteran's PTSD, if diagnosed, is 
etiologically related to a verified 
military stressor.  A rationale for any 
opinion expressed should be provided.

8.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative, should one be appointed, 
must be furnished a Supplemental 
Statement of the Case which addresses all 
evidence associated with the claims file 
since the last Statement of the Case.  
The Veteran should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination which may be requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2008) failure to cooperate by attending a 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


